UNlTED STATES DISTRICT COURT
WESTERN DlSTRICT OF VVISCONSIN

 

Mafayeite Fiel<ls
Plaintiff, File Number
Notice of Appeal
v. Case No. 16-cv-405-ji1p

Kristine DeYoung, et. al.

Dcfendants

 

Nolice is given that the plainti 11` Mafayette I"iclds in the above named case, hereby
appeals to the Uni'red States Court of Appeals for the 7“l circuit flom the final

judgment entered in this action on Novembei 15ih 2018.

Plaintiff filed his brief in reply on January 10, 2019 in which the court issued no

1‘63[)01]8€.

Dated and Signed this l day of &,[g , 2019

Oshkosh, WI 54903

Mafayelte Fields 11371377

 

UNITED STATES DlS'l`RlCT COURT
WESTERN DISTRICT OF WlSCONSlN

CERTIFICATE OF SERVICE

Case Name. Fields v. Kristine DeYoung, et. al.

Case No. 16-cv-405-jdp

I hereby certify that on Februmy 7, 2019 I electronically filed the
foregoing with the United States District Couit for the Western District of
Wisconsin by using the system at OSCI librnry. To the United States District
Couit 120 Noilh l-lenry Street Madison, WI 53707

0 Notice oprpe:\l

0 Dockcting Statemcnt

Mal`ayette Fields #371377
Oshkosh Coriectional lnstitution
P.O. Box 3310

Oshkosh, WI 54903

s/ MQqet(c g(e£’do

 

E-Filing Coversheet
' For the

‘ Uhited States Eastem and'Wes’cern District Céurts

A separate co\'ersheet must be filled out for each Court and Case being flled.

Date: ' -/

"i DOC# ’3?/ 57 7

Na_me: »e

CourtCaseName: ¥1+\¢{% \L~ De\t/m¢»\\r$ et ml

Court Case Number: l(g »(f g[- 910§ ` dow

Circle One Eas.ern District Ves’cern Dl'strict

0
Date' 07 ’ 7-/

lnmate Signature:

 

Below For Si'aff Use Only

E-Pile Received: Date: LQ" X"[ 69 Time: /L') l 05 /Q“VW

 

 

Scanned. Date: 53 ' §§ '/Z/ 662 Time: ,//~' 36 /:)i//)?

Date: Time:

 

Ema;led to Couxt:

 

Received and Printed NEF: Date:- Time:

7 " /§@zf
Staff Signat’ure: ZMY/pé? w 24_/

 

